Title: From John Adams to the Comte de Vergennes, 16 February 1779
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy. February 16. 1779
     
     Last Evening, I had the Honour of your Letter of the thirteenth of this Month, in answer to mine of the Eleventh.
     I thank your Excellency, for the Politeness, with which you have agreed to my Proposition of a Conference upon the Subject of Mr. Deanes Address, to the People of the united States.
     At the Time, when my Letter of the Eleventh, was written and Sent to your Excellency, there were three Commissioners here, Representatives of Congress, between whom it appeared to me, Mr. Deanes Address had a tendency to destroy all Confidence, as well as between your Excellency and them, for which Reason I thought it my Duty, to endeavour by a Conference with your Excellency, to lessen those Evils as far as should be in my Power.
     But, within a few Hours, after my Letter, of the Eleventh was Sent, the Arrival of the Aid de Camp, of the Marquiss de la Fayette, with Dispatches from Congress to Dr. Franklin, and from their Committee of foreign Affairs, to me, informing me of the new Arrangement, by which Dr. Franklin, is constituted Minister plenipotentiary, here, and I am restored to the Character of a private Citizen; so wholly changed the Scene, and the Characters here, that I now think I have no right to do, what, if I had continued in the Character of a Commissioner here, I should have thought it my indispensible Duty to do.
     This masterly Measure, which has my most hearty Approbation, and of the Necessity of which I was fully convinced before I had been two Months in Europe has taken away the Possibility of those Dissentions which I so much apprehended.
     I Shall not, therefore give your Excellency, any further, than to take an early Opportunity of paying my Respects in order to take Leave, and to assure you, that I Shall leave this Kingdom, with the most entire Confidence in his Majestys Benevolence to the united States, and inviolable Adherence to the Treaties, between the two Powers; with a Similar Confidence, in the good Disposition of his Majestys Ministers of State, and of this Nation towards Us: and with an Heart impressed with gratitude, for the many Civilities which I have received, in the Short Space of Time that I have resided here, at Court, in the City, and in the Country, and particularly, from your Excellency. I have the Honour to be, with the highest Consideration, your Excellencys, most obedient and most humble Servant
     
      John Adams
     
    